DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 22 lines 1-2 recites the limitation “a body frame”. It is unclear if this is the same body frame claimed in claim 1 or a new body frame being claimed for the first time.
	Claim 23 lines 3-4 recites the limitation “the separator assembly side plate”. There is insufficient antecedent basis for this limitation, as there is no prior reference to a separator assembly in the dependency of this claim.
	Claim 24 line 2 recites the limitations “separator assembly torque arm pin” and “separator assembly torque arm”. There is insufficient antecedent basis for this limitation, as there is no prior reference to a separator assembly in the dependency of this claim.


Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (US 2019/0183051 A1), hereinafter Matsuo, in view of Bertino (US 9,775,294 B2).
Regarding claim 1, Matsuo teaches a nut harvester (Fig. 1 shows nut harvester) comprising: 
a body frame (1).
Matsuo does not teach the harvester having a removable pickup assembly.
Bertino teaches at least one removable assembly (1N), wherein the at least one removable assembly is a removeable pickup assembly (Col. 1 lines 57-67 teaches the pickup assemblies are modular and can be combined; thus, they are also removable).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the removable pickup assemblies as taught by Bertino to the nut harvester of Matsuo in order to allow more flexibility in operation of the pickup assembly for different fields or sizes of harvester.

Regarding claim 3, Matsuo of the combination as set forth above teaches a separator assembly (12). 
The combination does not teach the separator assembly being removable. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to allow for removal of the separator assembly, since it has been held that Nerwin v. Erlichman, 168 USPQ 177, 179.

Regarding claim 4, Bertino of the combination as set forth above teaches wherein the removable pickup assembly comprises: 
a pickup assembly drive shaft (21); 
a pickup assembly idle shaft (Figs. 6-9 show gear 24 acts as an idle shaft); 
a belt (23) wrapped around the pickup assembly drive shaft and the pickup assembly idle shaft; and 
a stretcher assembly (41) providing tension and support to the pickup assembly drive shaft and the pickup assembly idle shaft.
Regarding claim 13, Matsuo of the combination as set forth above teaches wherein the removable separator assembly comprises: 
a separator assembly side plate (Fig. 27 shows a side plate around motor 125), 
a separator assembly drive shaft (Fig. 26 shows roller 124 driven by motor 125), and 
at least one separator assembly shafts (Fig. 25 shows roller 122).
Regarding claim 15, Matsuo of the combination as set forth above teaches a separator assembly motor (125).
Regarding claim 16, Matsuo of the combination as set forth above teaches wherein the separator assembly motor is a separator assembly hydraulic motor ([0067] teaches a hydraulic motor 125).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (US 2019/0183051 A1), hereinafter Matsuo, in view of Bertino (US 9,775,294 B2), further in view of Rittershofer et al. (US 9,485,915 B2), hereinafter Rittershofer.
Regarding claim 5, Bertino of the combination as set forth above teaches wherein the stretcher assembly comprises: 
a stretcher assembly side plate (10) adapted for mounting the pickup assembly drive shaft and the pickup assembly idle shaft to the stretcher assembly side plate.
The combination of Matsuo in view of Bertino does not teach the stretcher assembly having closed and open brackets with a stretcher rod.
Rittershofer teaches wherein the stretcher assembly comprises:
a closed bracket (Fig. 2 shows mid floor 116 as a closed bracket on the idle shaft side) attached to the stretcher assembly side plate and to which the pickup assembly idle shaft is secured via an idle shaft bearing block (114); 
an open bracket (98) attached to the stretcher assembly side plate and to which the pickup assembly drive shaft is secured via a drive shaft bearing block (94); and 
a stretcher rod (92) penetrating the closed bracket and attached to the open bracket.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the stretcher assembly brackets and rod of Rittershofer’s invention to the nut harvester of Matsuo in view of Bertino in order to provide structure in between the two shafts and maintain an optimal tension on the belt.
Regarding claim 6, Rittershofer of the combination as set forth above teaches wherein the stretcher assembly comprises a stretcher nut (104) adapted to engage the stretcher rod such that rotation of the stretcher rod adjusts the distance between the closed bracket and the open bracket to adjust the tension between the pickup assembly idle shaft and the pickup assembly drive shaft (Fig. 2 shows nut 104 adjusts the tension of spring 86, which adjusts the tension between the idle and drive shafts).
Regarding claim 7, Bertino of the combination as set forth above teaches a pickup assembly motor (81).
Regarding claim 8, Bertino of the combination as set forth above teaches wherein the pickup assembly motor is a pickup assembly hydraulic motor (Col. 5 line 65 teaches a hydraulic engine 81).

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (US 2019/0183051 A1), hereinafter Matsuo, in view of Bertino (US 9,775,294 B2), further in view of Witham et al. (US 8,683,918 B1), hereinafter Witham.
Regarding claim 14, the combination of Matsuo in view of Bertino does not teach disks mounted on a separator assembly shaft.
Witham teaches wherein the removable separator assembly comprises at least two disks mounted on each of the at least one separator assembly shafts (Figs. 1-2 show disks 38 on separator assembly shafts 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date to mount disks on the separator shafts as taught by Witham to the separator assembly of the nut harvester of Matsuo in view of Bertino in order to separate nuts efficiently in a predictable manner.

Allowable Subject Matter
Claims 9-12, 17-20, and 25-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bertino (US 9,788,488 B2) discloses a nut harvester with a pickup unit comprising a belt wrapped around two shafts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW I NEAL whose telephone number is (571)272-4484. The examiner can normally be reached M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW IAN NEAL/Examiner, Art Unit 3671                                                                                                                                                                                                        
/Alicia Torres/Primary Examiner, Art Unit 3671